 

 

Case 6:21-cv-00158-WWB-EJK Document1 Filed 01/22/21 Page 1 of 6 PagelD 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

FILED

UNITED STATES DISTRICT CQWURW22 pH 3:17

Charles Steven Chauncy

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

_ Michael Charles Main

Defendant(s)
(Write the full name of each defendant whe is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

for the . ay,
vont 8a (cr OF FLORIDA
District of IRLANDO. FLORIDA
Division
) Case No. oe ee
) (to be fi led i in by the Clerk’ 5 5 Offi ce)
)
)
Jury Trial: (check one) Yes [] No
)
)
)
)
)
)
)
)
)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Charles Steven Chauncy sy
2620 Bluefield Ave __
Nashville
Tennessee 37214
615-337-3034 ne

chauncys60@gmail. com,

 

 

Page 1 of 6
Case 6:21-cv-00158-WWB-EJK Document1 Filed 01/22/21 Page 2 of 6 PagelD 2

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Defendant No. |
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

Michael Charles Main _

 

721 South Beach Street 207-A
Daytona Beach (Volusia)

Florida 32114

 

 

 

unknown

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 6
Case 6:21-cv-00158-WWB-EJK Document1 Filed 01/22/21 Page 3 of 6 PagelD 3

Pro Se I (Rev. 12/16) Complaint for a Civil Case

E-mail Address (if known)

 

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
["] Federal question XX] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) Charles Steven Chauncy , is a citizen of the
State of (name) Tennessee

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

under the laws of the State of (name) 4

 

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

Page 3 of 6
Pro Se I (Rev. 12/16) Complaint for a Civil Case

Case 6:21-cv-00158-WWB-EJK Document1 Filed 01/22/21 Page 4 of 6 PagelD 4

The defendant, (ame) Michael Charles Main , is acitizen of

 

the State of (name) Florida . Orisa citizen of

(foreign nation)

 

 

b. If the defendant is a corporation
The defendant, (name) oo — , is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation) ee 5

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

The defendant commited fraud and perjury in his testimony relative to an evidentiary hearing
pertaining to the subsequent probate of the estate of Addison McNairy. The defendant provided
perjured testimony to assist a close friend in attaining the proceeds of the estate of the decedent
McNairy. The court of record (7" Circuit, Division 10 (2018-11957PRDL) ruled based on the
perjured testimony of the defendant that the decedent's will drafted on May 4,2007 was invalid
because of lacking of formalities in the execution of the will. The defendant was the only living
witness to the 2007 will and he recanted his sworn witnessing and his signature to the will of
2007. Furthermore, the defendant submitted a sworn affadivit eleven years later,in November
of 2018 stating the decedent was not present at the execution of the 2007 will. The plaintiff is a
beneficiary of the decedent's 2007 will, however, once the court ruled the 2007 was invalid
based on the defendant's perjured testimony, the plaintiff no longer had standing to claim the
1.3 million dollar inheritance designated in the decedent's 2007 will.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

On June 10, 2019 in an evidentiary hearing before the court for Florida's 7" Circuit, Division 10 the defendant,
Michael Charles Main gave sworn testimony that was false. The defendant intentionally deceived the court by
giving perjured testimony to assist his close friend in securing control of the 1.3 million dollar estate of Addison
McNairy, now deceased. This act of deception deprived the plaintiff of his legal right to inherit the proceeds of
the decedent's eastate. Further, the fraud perpertrated by the defendant lead the court to invalidate the decedent's
will of May, 2007, thereby eliminating any standing of the plaintiff to contest any subsequent will or trust
alledgely made at the direction of the decedent.

 

Page 4 of 6
Case 6:21-cv-00158-WWB-EJK Document 1 Filed 01/22/21 Page 5 of 6 PagelID 5

Pro Se 1 (Rev, 12/16) Complaint for a Civil Case

IV.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

The plaintiff, Charles Steven Chauncy has suffered significant finanicial loss in attorney fees, travel, lodging and
meals in this matter. The plaintiff was clearly entitled to inherit Addison McNairy's estate, and without the
defendant's intentional false testimony, the outcome of the litigation in this matter would no doubt have been
different.

The decedent's estate was audited and the inventory of the assets amounted to 1.3 milion dollars entirely in
liquid funds. The plantiff seeks relief from damages in the amount of 1.3 million dollars or the amount of money
the plaintiff was entitled as directed in the decedent McNairy's will of May 4, 2007.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: . 01/19/2019

 

Signature of Plaintiff — Chrarler Shee Uberer

Printed Name of Plaintiff Charles Steven Chauncy -

B. For Attorneys

Date of signing:
Signature of Attorney

Printed Name of Attorney

Bar Number

Name of Law Firm

Page 5 of 6
Case 6:21-cv-00158-WWB-EJK Document 1 Filed 01/22/21 Page 6 of 6 PagelD 6 .

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

Page 6 of 6
